TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00699-CV



                                   George Pangborn, Appellant

                                                   v.

                                  Burnet County, Texas, Appellee



 FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
    NO. 33,208, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The parties in this appeal have filed an agreed motion to dismiss the appeal pursuant

to their settlement agreement. In their motion, the parties request this Court to dismiss the appeal

and remand the cause to the district court with instructions to dismiss all claims with prejudice,

except for those claims required to support the district court’s final judgment and writ of expunction.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), we grant the parties’ agreed motion,

vacate the district court’s judgment, and remand the cause to the district court with instructions to

dismiss all claims with prejudice, except for those claims required to support the district court’s final

judgment and writ of expunction, in accordance with the parties’ agreement. See Tex. R.

App. P. 42.1(a)(2).



                                                __________________________________________

                                                Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop

Vacated and Remanded

Filed: January 29, 2009




                                             2